Mr. Justice Bean
delivered the opinion of the court.
1. It is the contention of the plaintiff that, because the trustees of the Monitor Christian Church transferred the 1-acre tract to the Congregational Missionary Board of Oregon without an order from the Circuit Court that entered the decree, the title of the trustees terminated, and the property reverted to the original grantor Shuck; and that, by reason of the latter’s deed to Nelson, the title passed to the plaintiff. The transfer of the premises by the trustees of the Monitor Christian Church was made with the voluntary consent of the members of that society, who were the beneficiaries. This transfer was apparently necessary to carry out the purposes of the trust and provide a suitable building upon the land to be used for the purposes of religious worship. The result was that the property has ever since been used exclusively for such purposes; therefore such a conveyance was a *166proper performance of the trust, and not a breach thereof: 39 Cyc. 346. The conveyance by the trustees of the Monitor Christian Church with the consent and approbation of the beneficiaries, who are the members of that church, passed a good title and concluded the beneficiaries, as well as the settler of the trust: 39 Cyc. 355, c. 361.
2. The majority of the members or corporators of a religious society or corporation may direct or control the disposition of its property: 34 Cyc. 1158 (b), 1160 (2); Albany College v. Monteith, 64 Or. 356 (130 Pac. 633).
3. A grantee of trust property, with notice of the trust, takes it subject to the trust and holds it for the purposes of the trust: 39 Cyc. 373 (b); Sharp v. Goodwin, 51 Cal. 219; 2 Pom. Eq. Jur. 621; Amberson v. Johnson, 127 Ala. 490 (29 South. 176). Therefore the Congregational Missionary Board of Oregon and its grantee, the.Monitor Congregational Church, took the real estate conveyed subject to the trust, and held it for the purposes of such trust. Should it be. found that the trust is being violated or the land used for purposes other than those contemplated by the grant, even then the title would not revert to the original grantor: Chapman v. Wilbur, 4 Or. 362; Raley v. Umatilla County, 15 Or. 172 (13 Pac. 890, 3 Am. St. Rep. 142); Albany College v. Monteith, 64 Or. 356 (130 Pac. 633).
By the decree of August 14, 1903, the plaintiff’s title or interest in the 1-acre tract was terminated, and he was perpetually enjoined from interfering with or disturbing the members of. the church. The Circuit Court of Marion County did not create, but simply recognized, a trust, and the trustees of the Christian Church were agents of the society, and not agents or officers of the *167court. It is not contended that the transfer from the Christian Church to the Congregational Missionary-Board, or from the latter to the Congregational Church of Monitor, was a violation of any trust, or that the use of the property by these grantees is inconsistent with the design of the original grantors. The record shows that the property is still being used for religious purposes for the use and benefit of that community. This is what was evidently contemplated by Shuck, the original grantor. If the mortgage referred to should be foreclosed, it is obvious that the purchaser would take only the interest which the mortgagor had, and the property would still be held for church and religious purposes as heretofore.
4. The plaintiff is not shown to he a member of either of the church organizations mentioned, and hence not in a position to question the act of any of these societies in the matter of conveying its property. We find in 34 Cyc. 1172, note 88, the following:
“A nonmember of the church or society cannot maintain an action to regulate the use of the church property, even though he was one of the original grantors or was formerly a member of the society.”
In 39 Cyc. 362, it is stated that beneficiaries are generally the only persons entitled to attack the validity of a sale by trustees; third persons having no such right.
The decree of the Circuit Court is therefore affirmed.
Affirmed.
Mr. Chief Justice McBride, Mr. Justice Moore and Mr. Justice Burnett concur.